Citation Nr: 0212458	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-24 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1972.  

This appeal arises from a November 1999 rating action that 
granted a 50 percent, but no higher, evaluation for PTSD.  
The veteran filed a Notice of Disagreement with the decision 
in June 2000; the RO issued a Statement of the Case (SOC) in 
August 2000; and the veteran filed a Substantive Appeal in 
October 2000.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested, primarily, by 
nightmares, intrusive thoughts (related to combat in 
Vietnam), sleep impairment, poor appetite, fear of crowds and 
poor concentration; these symptoms are reflective of 
occupational and social impairment with no more than reduced 
reliability and flexibility.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for PTSD has 
been accomplished.

In the August 2000 Statement of the case, and the March 2001, 
January 2002, and May 2002 SSOCs, the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the various 
letters soliciting information and/or evidence (see, e.g., 
the RO letter of November 2001), have been afforded ample 
opportunities to submit such information and evidence.  The 
November 2001 letter informed the veteran that VA would make 
reasonable efforts to help him obtain the evidence, such as 
medical records, necessary to support his claim, if he gave 
the VA enough information about them (specifically, the name 
and address of the providers, the time frame covered, and the 
condition for which he was treated) and signed a medical 
release so that VA could request them from the person or 
agency that had them.  In light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA is not at issue in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The 
Board finds that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  The 
veteran has been afforded comprehensive VA psychiatric 
examinations in October 1999 and January 2001, and medical 
treatment records dating from 1999 to 2002 have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the claims 
file does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for PTSD on the merits, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Analysis

Service connection for PTSD was granted and an initial 30 
percent rating assigned via a rating decision of May 1998.  
In June 1999, the veteran requested an increased rating.  A 
rating decision, dated in November 1999, granted an increase 
to a 50 percent, but no higher, evaluation, effective the 
date of the claim for increase.  

VA outpatient treatment reports from the VA Medical Center 
(VAMC) in Asheville, North Carolina, show that the veteran 
was seen in June 1999 for anxiety, insomnia and sleep 
disturbance.  He reported no previous medication history.  On 
mental status examination he was tense, anxious and 
cooperative.  Speech was not slurred.  Mood was depressed.  
He was goal oriented and not delusional or homicidal.  He was 
started on Zoloft.

Treatment reports from August 1999 show the veteran's reports 
of intrusive recollections, almost nightly nightmares and he 
reported that he had knocked out a bedroom window and now 
sleeps alone.  He reported hostility, social isolation, 
avoidance, startle response, fear of crowds and survivor 
guilt.  He stated that he often goes and hides in the woods.  
He reported having been depressed for years but that it had 
worsened in the last few.  He reported feelings of 
worthlessness, loss of interest and anhedonia.  He stated 
that he has lost 30 pounds in the last year.  He reported 
thoughts of suicide but no plan or intent.

The report of a VA contract examination for PTSD, conducted 
in October 1999, reflects the veteran's reported history of 
receiving medication management treatment at VA.  He was not 
involved in ongoing psychotherapy.  His medications were 
Zoloft 50mgs a day and Trazodone 50 mgs at night.  He was 
never psychiatrically hospitalized and had little to no past 
psychiatric treatment.  He stated that most days of the week 
he has intrusive thoughts.  He also related having flashbacks 
of service time, especially when faced with certain 
reminders, such as particular scenes, or war movies.  He 
reported that he does not relate to people and that crowds 
bother him.  He tries to avoid them or places where he might 
lose control.  He related panic attacks that are intermittent 
and come in flurries.  These were described as having 
tachycardia, shortness of breath, tremors, sweating, and 
feeling faint.  He reported that he felt that Trazodone was 
relatively ineffective and his sleep was restless and of 
three to five hours duration.  He denied feeling suicidal.  
He reported nightmares three out of seven nights per week of 
Vietnam.  He reported that he often walks around "the 
perimeter" of his home during the nighttime to check for 
infiltrators.  He denied psychotic symptoms.  He reported 
that he is usually irritable and that he wishes this was not 
so.  He reported he tends to be withdrawn in relationships.

Mental status examination revealed a pleasant but somewhat 
tense male who was shaking visibly.  Thought processes were 
logical, coherent, and goal directed.  There was no evidence 
of psychosis as in hallucinations or delusions.  Mood was 
described as "irritable" and affect was variable.  He was 
not homicidal or suicidal.  Cognitively, he was alert and 
oriented times four.  Short-term memory was two of three 
objects after five minutes and immediate recall memory was 
five numbers forward and three numbers in reverse.  He 
remembered five of the last five presidents in order.  He was 
able to do serial sevens rapidly and accurately.  He was able 
to abstract with a simple and a more complex proverb.  Formal 
judgment was intact, insight was fair and intelligence was at 
least average.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 50.  

VA outpatient treatment reports from October 1999 to October 
2000 consistently reflect the veteran's complaints of PTSD 
symptoms, such as nightmares, night sweats, sleep problems, 
intrusive thoughts, flashbacks, poor appetite, fear of crowds 
and poor concentration.  In April 2000, he reported that he 
enjoyed spending time with the children of family relatives, 
although they get on his nerves and he then isolates himself.  
Reports continued to show a good relationship with his wife, 
to whom he has been married for 25 years.  Records dated in 
October 2000 showed findings of flat affect, memory intact, 
speech constricted but productive, thought processes goal 
directed and no evidence of loose associations, delusions or 
psychosis.

The report of a VA examination, conducted in January 2001, 
reflects the examiner's comment that, although the veteran 
had reported on prior examination that he was a social 
drinker, it was now apparent that it was more significant; he 
stated that he will binge on a fifth of liquor approximately 
one night per week.  The examiner observed that the veteran's 
hands were visibly shaking.  He stated that he thought he 
should stop the alcohol and said that he would.  He related 
essentially the same complaints as on examination of October 
1999, with the addition of some paranoia.  When asked whether 
he felt worse now than in 1999, he stated "my nerves seem 
worse."  When asked to be a bit more specific, he could 
identify no particular symptom that was worse.

On mental status examination, the veteran was pleasant and 
somewhat tense.  His thought processes were logical, 
coherent, and goal directed.  There was no evidence of 
psychosis, such as delusions or hallucinations, although the 
veteran did report some delusional material that occurs 
intermittently.  His mood was described as nervous and his 
affect tense.  He was not homicidal or suicidal.  
Cognitively, he was alert and oriented to month, year, and 
day of week, but not date.  He was able to abstract with a 
simple and with a more complex proverb.  His memory was good 
and formal judgement seemed intact.  Insight was fair and 
intelligence was average.  The assigned GAF was 50.  The 
examiner commented that the veteran continues to be disabled 
and is impaired in social and industrial adaptability as well 
as interpersonally, but that it also appeared that his 
symptoms had not changed to any great degree.

VA treatment records dated from July 2001 to March 2002 
indicate that the veteran was veteran hospitalized for severe 
alcohol abuse, approximately one quart or more daily of 
moonshine.  He was noted to have severe pancreatitis and 
other severe complications of drinking.  He continued to 
receive extensive care at Asheville VAMC for severe alcohol 
abuse and related problems; however, no specific treatment 
for PTSD was reflected.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
under a general rating formula for mental disorders.  Under 
that rating formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence pertinent to the claim under 
consideration (the reports of VA medical examinations in 1999 
and 2001, and records of outpatient treatment between 1999 
and 2002), indicates that the veteran's PTSD is manifested, 
primarily, by nightmares, intrusive thoughts (related to 
combat in Vietnam), sleep impairment, poor appetite, fear of 
crowds and poor concentration.  However, the evidence also 
demonstrates that he has a logical and coherent thought 
process, fair insight, judgment, and memory, and no 
significant cognitive impairment.  There also is no evidence 
of suicidal or homicidal ideation and hallucinations.  The 
Board finds that these symptoms are consistent with the 
criteria for no more than the current 50 percent rating, 
which, as indicated above, is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

While the veteran asserts that a higher evaluation is 
warranted, the medical findings simply do not demonstrate 
symptoms of the veteran's service-connected PTSD result in 
the degree of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships, 
required for at least the next higher, 70 percent, rating 
under DC 9411.  While on the current VA examination, the 
veteran complained of depression, anxiety, being down all the 
time, and difficulty with relationships, he also indicated 
enjoyed interacting with the children of relatives and that 
he had a good relationship with his wife.  Although he had at 
times endorsed suicidal thoughts these never included plan or 
intent.  His mood appeared to be irritable.  Moreover, other 
criteria required for the 70 percent rating, such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene have not been shown.

As regards impairment of abstract thinking, the veteran 
recently reported difficulty concentrating, but it did not 
have an effect on his ability to function independently, 
appropriately and effectively.  He also reported that he had 
never been fired from a job.

The Board also finds that the veteran's symptomatology 
picture is consistent with the January 2001 examiner's 
assessment of the severity of the condition as "serious", 
and the assignment of a GAF of 50 (identical to the GAF 
assigned on examination in October 1999).  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 41 and 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or and serious impairment in social, 
occupational, or school functioning, (e.g., no friends, 
unable to keep a job).  

The Board finds that the overall evidence (to include the 
assessment and GAF assigned by that examiner) indicates that 
the veteran's symptoms still, collectively, result in the 
degree of impairment contemplated in the current evaluation, 
and have not increased to the point that a higher evaluation 
is warranted.  Under these circumstances, the Board finds 
that no more than the current 50 percent evaluation for PTSD 
is warranted, and that the criteria for at least the next 
higher, 70 percent, evaluation simply are not met.  It 
logically follows that the criteria for an even higher 
evaluation of 100 percent likewise are not met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's PTSD reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  On examination in October 1999, the 
veteran indicated that, although he tended to be withdrawn in 
relationship, he had never been fired from a job.  Moreover, 
there is no evidence that, short of being fired, the 
veteran's PTSD has negatively impacted, or compromised the 
continuity of any employment.  Thus, the Board finds that 
more interference with employment than is contemplated in the 
current 50 percent rating simply is not shown.  The veteran's 
PTSD is also not shown to warrant frequent periods of 
hospitalization (the veteran has never been hospitalized 
specifically for treatment of PTSD), or to be so exceptional 
or unusual as to otherwise render impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

